 
 
I 
111th CONGRESS
2d Session
H. R. 4871 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2010 
Mr. Kratovil (for himself, Mr. Childers, Mr. Moore of Kansas, Ms. Markey of Colorado, Mr. Schrader, Mr. Baca, Mr. Costa, Mr. Thompson of California, Mr. Holden, Mr. Shuler, Mr. Matheson, Mr. Hill, Mr. Wilson of Ohio, Mr. Cooper, Mr. Marshall, Mr. Boswell, Ms. Herseth Sandlin, Mr. Donnelly of Indiana, Mr. Tanner, Mrs. Dahlkemper, Mr. Boyd, Mr. Minnick, Mr. Melancon, Mr. Bright, Mr. Cardoza, Mr. Davis of Tennessee, Mr. Taylor, Mr. Barrow, Mr. Boren, Mr. McIntyre, Mr. Carney, Ms. Giffords, Ms. Loretta Sanchez of California, Mr. Mitchell, Mr. Scott of Georgia, Mr. Murphy of New York, Mr. Bishop of Georgia, Mr. Cuellar, Mr. Ross, Mr. Arcuri, Mr. Berry, Mr. Ellsworth, Mr. Space, and Mr. Nye) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to establish nonsecurity discretionary spending caps. 
 
 
1.Short titleThis Act may be cited as the Spending Reduction Act of 2010. 
2.Nonsecurity discretionary spending limits 
(a)In generalSection 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as follows: 
 
(c)Nonsecurity discretionary spending limitsAs used in this part, the term nonsecurity discretionary spending limit means— 
(1)with respect to fiscal year 2011 for the nonsecurity discretionary category: $401,000,000,000 in new budget authority and $528,000,000,000 in outlays; 
(2)with respect to fiscal year 2012 for the nonsecurity discretionary category: $393,000,000,000 in new budget authority and $492,000,000,000 in outlays; 
(3)with respect to fiscal year 2013 for the nonsecurity discretionary category: $386,000,000,000 in new budget authority and $467,000,000,000 in outlays; 
(4)with respect to fiscal year 2014 for the nonsecurity discretionary category: $386,000,000,000 in new budget authority and $456,000,000,000 in outlays; and 
(5)with respect to fiscal year 2015 for the nonsecurity discretionary category: $386,000,000,000 in new budget authority and $449,000,000,000 in outlays.. 
(b)DefinitionSection 250(c)(4) is amended by adding at the end the following new subparagraph: 
 
(G)The term nonsecurity discretionary category refers to all discretionary appropriations except budget accounts within major functional category (050) National Defense, (150) International Affairs, (700) Veterans Benefits and Services, and the National Nuclear Security Administration within major functional category (270) Energy, and any appropriations for the Department of Homeland Security.. 
(c)ExpirationSection 275 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 note) is amended by striking subsection (b). 
3.Treatment of emergency appropriationsSection 251 of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by adding at the end the following new subsection: 
 
(d)Treatment of emergency appropriationsIf, for any fiscal year, a bill or joint resolution making appropriations for discretionary accounts includes a designation for emergency requirements, such bill or joint resolution may not be considered in the House of Representatives or the Senate as passed or agreed to unless so determined by a vote of not less than two-thirds of the Members voting, a quorum being present..  
 
